DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to the Application 16/610,748 filed on 11/04/2019.  Claims 1-22 are presently pending and are presented for examination. 
Priority 
Acknowledgment is made of applicant's claim for foreign priority based on JP2017-094355, filed on 05/11/2017 and 371 of PCT/JP2018/016927 filed on 04/26/2018. However, it is noted that applicant has not filed a certified copy of the application as required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2019, 12/30/2019, and 03/05/2020 are in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claim(s) 2-4, 5 and 10-12 are objected to because of the following informalities: Claim(s) 2-4, 5 and 10-12 uses “if” in the claim language, however, it recommended to Also, “if” is objected within these claims because this condition does not occur.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
	a first road information acquisition portion configured to acquire first road information based on information regarding a map; a second road information acquisition portion configured to acquire second road information based on a vehicle behavior; a third road information acquisition portion configured to acquire third road information based on information recognized 
	a comparison information storage portion configured to store information regarding the result of the comparison by… in claim 5;
	a first road information acquisition portion configured to acquire first road information based on information regarding a map; a second road information acquisition portion configured to acquire second road information based on a vehicle behavior; a third road information acquisition portion configured to acquire third road information based on information recognized by an external world recognition sensor; a road information comparison portion configured to compare the first road information, the second road information, and the third road information acquired from the first, second, and third road information acquisition portions, respectively; a road information determination portion configured to determine accuracy of each… and …a comparison information storage portion configured to store a result of the determination by the road information determination portion in association with a location at which the road information is compared and an advancing direction of a vehicle; and an autonomous driving control portion configured to autonomously drive the vehicle based on road information determined to be highly accurate… in claim 18;
	a navigation system configured to display information regarding a map; a vehicle behavior detector configured to detect a vehicle behavior; an external world recognition sensor configured to recognize information about an external world; and a control unit, wherein the control unit includes a first road information acquisition portion configured to acquire first road information based on the navigation system, a second road information acquisition portion 
	the control unit further includes a comparison information storage portion configured to store information regarding the result of the comparison by the road information comparison portion… in claim 22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
For the claim features of claim(s) 1, 5, 18, and 21-22; support is given in the written description of paragraph(s) [0008]-[0009]. The claim features includes first road information acquisition portion,  second road information acquisition portion, third road information acquisition portion, road information comparison portion, road information determination portion, comparison information storage portion, navigation system are part of the vehicle control system, which is well understood as suitable hardware and software. For this reason the claim features of 1, 5 and 18, 21-22 fall outside a 112(f) interpretation because they are components of a control system.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 
However, the claim feature “…vehicle behavior detector…” of claim 21 is being interpreted under 112(f). In looking into the specification there seems to be no corresponding structure. Accordingly, the claim is rejection 35 112(a). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim(s) 2-4, 6, 10-12 recites the performance of steps subject to the conditions precedent “the road information determination portion determines that an incorrect recognition by the external world recognition sensor has occurred, if the road information comparison portion determines that the first road information and the second road information match or…; wherein the road information determination portion determines that an error is contained in the information regarding the map, if the road information comparison portion determines that the 
Giving the claim its broadest reasonable interpretation, “[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not to be carried out in order for the claimed method to be performed.” Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). As such, the claimed steps subject to conditions precedent need not be given patentable weight. Consequently, the claim features “the road information determination 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claim feature includes:
	“…vehicle behavior detector…” in claim 21.
	These claim features lacks structure within the written description, where the written description does not give enough support to tell what the structures are.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 2-4, 6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “resemble” in claim(s) 2-4, 6 and 10-12 is a relative term which renders the claim indefinite. The term “resemble” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
All dependent claims are rejected as well based on its dependence of the claim(s) 2-4, 6, and 21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-6, 10, 13-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as an abstract idea without significantly more.
Claim(s) 1-17 are directed to an apparatus. Therefore, claim(s) 1-17 are within at least one of the four statutory categories.
Claim(s) 19 are directed to method. Therefore, claim(s) 19 are within at least one of the four statutory categories.

Independent claim 1 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A vehicle control apparatus comprising: 
	a first road information acquisition portion configured to acquire first road information based on information regarding a map; 
	a second road information acquisition portion configured to acquire second road information based on a vehicle behavior; 
	a third road information acquisition portion configured to acquire third road information based on information recognized by an external world recognition sensor; 
	a road information comparison portion configured to compare the first road information, the second road information, and the third road information acquired from the first, second, and third road information acquisition portions, respectively; and 
	a road information determination portion configured to determine accuracy of each of the first road information, the second road information, and the third road information based on a result of the comparison by the road information comparison portion.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “…determine accuracy of each of the first road information, the second road information, and the third road information based on a result of the comparison…”, in the context of the claim, a person could compare the road information and determine accuracy of each of the first road information, the second road information, and the third road information based on a result of the comparison similarity in his and/or her mind. Accordingly, the claims recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
	A vehicle control apparatus comprising: 
	a first road information acquisition portion configured to acquire first road information based on information regarding a map; 
	a second road information acquisition portion configured to acquire second road information based on a vehicle behavior; 
	a third road information acquisition portion configured to acquire third road information based on information recognized by an external world recognition sensor; 
a road information comparison portion configured to compare the first road information, the second road information, and the third road information acquired from the first, second, and third road information acquisition portions, respectively; and 
	a road information determination portion configured to determine accuracy of each of the first road information, the second road information, and the third road information based on a result of the comparison by the road information comparison portion.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of using a vehicle control apparatus to perform both the comparing and determining steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). 
	In particular, a vehicle control apparatus, a first road information acquisition portion, a second road information acquisition portion, a third road information acquisition portion, an external world recognition sensor, a road information comparison portion, and a road information determination portion in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing information and then determined the accuracy of the information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
	For additional limitation where a vehicle control apparatus comprising:
	a first road information acquisition portion configured to acquire first road information based on information regarding a map; 
a second road information acquisition portion configured to acquire second road information based on a vehicle behavior; 
	a third road information acquisition portion configured to acquire third road information based on information recognized by an external world recognition sensor;
	a road information comparison portion configured to compare the first road information, the second road information, and the third road information acquired from the first, second, and third road information acquisition portions, respectively
	These limitations are considered as insignificant extra-solution (pre-solutionary) activity because they are merely data gathering.
 	Thus, taken alone, the additional elements do not integrate the abstract idea into a
practical application. Further, looking at the additional limitation(s) as an ordered combination
or as a whole, the limitation(s) add nothing that is not already present when looking at the
elements taken individually. For instance, there is no indication that the additional elements,
when considered as a whole, reflect an improvement in the functioning of a computer or an
improvement to another technology or technical field, apply or use the above-noted judicial
exception to effect a particular treatment or prophylaxis for a disease or medical condition,
implement/use the above-noted judicial exception with a particular machine or manufacture that
is integral to the claim, effect a transformation or reduction of a particular article to a different
state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception

	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claim 2 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 2 recites:
	The vehicle control apparatus according to claim 1, wherein the road information determination portion determines that an incorrect recognition by the external world recognition sensor has occurred, if the road information comparison portion determines that the first road information and the second road information match or resemble each other - 61 -and the third road information is different from the first road information and the second road information.
…determines that an incorrect recognition…has occurred, if…determines that the first road information and the second road information match or resemble each other - 61 -and the third road information is different from the first road information and the second road information…” in the context of the claim, an individual could determine the compared the first, second, and third road information which similar or different... in his and/or her mind. Accordingly, the claims recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
	The vehicle control apparatus according to claim 1, wherein the road information determination portion determines that an incorrect recognition by the external world recognition sensor has occurred, if the road information comparison portion determines that the first road information and the second road information match or resemble each other - 61 -and the third road information is different from the first road information and the second road information.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of using a vehicle control apparatus to perform both the comparing and determining steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). 
	In particular, the vehicle control apparatus, the road information determination portion, the external world recognition sensor, the road information comparison portion in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing information and then determined the accuracy of the information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that 
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claims 3-4 recite the limitations further elaborates on the abstract idea present in claim 2 and claims 3-4 are rejected for reason(s) stated above.
	Dependent claim 5 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 5 recites:
tore information regarding the result of the comparison by the road information comparison portion in association with a location at which the road information is compared and an advancing direction of a vehicle.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “…determines that an incorrect recognition…has occurred, if…determines that the first road information and the second road information match or resemble each other - 61 -and the third road information is different from the first road information and the second road information…” in the context of the claim, an individual could determine the compared the first, second, and third road information which similar or different... in his and/or her mind. Accordingly, the claims recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.

	The vehicle control apparatus according to claim 1, wherein the road information determination portion determines that an incorrect recognition by the external world recognition sensor has occurred, if the road information comparison portion determines that the first road information and the second road information match or resemble each other - 61 -and the third road information is different from the first road information and the second road information.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of using a vehicle control apparatus to perform both the comparing and determining steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05). 
	In particular, the vehicle control apparatus, the road information determination portion, the external world recognition sensor, the road information comparison portion in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of comparing information and determine that the first road information and the second road information match or resemble each other) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or 
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological 
	Dependent claims 6 and 10 recites that the limitations further elaborates on the abstract idea present in claim 5 and claims 6 and 10 are rejected for reason(s) stated above.
	Dependent claim 13 includes additional limitations, where Claim 13 recites:
	The vehicle control apparatus according to claim 1, wherein locations at which the first road information, the second road information, and the third road information are acquired, respectively, match one another.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	For the additional limitations:
	wherein locations at which the first road information, the second road information, and the third road information are acquired, respectively, match one another.
The limitation is considered as insignificant extra-solution activity because they are merely data gathering [see MPEP, 2106.05(g) Insignificant Extra-Solution Activity [R-10.2019], (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)]
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements 
	Regarding Step 2B of the Revised Guidance, claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claim 14 includes additional limitations, where Claim 14 recites:

	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	For the additional limitations:
	wherein the road information comparison portion compares the first road information, the second road information, and the third road information at a time when the second road information is acquired.
The limitation is considered as insignificant extra-solution activity because they are merely data gathering and analyzed [see MPEP, 2106.05(g) Insignificant Extra-Solution Activity [R-10.2019], (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)]
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 
	Regarding Step 2B of the Revised Guidance, claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claim 15 includes additional limitations, where Claim 15 recites:
	The vehicle control apparatus according to claim 14, wherein the road information comparison portion sets a forward gazing time according to a driving characteristic of a driver, and compares the second road information acquired at a predetermined time, and the first road 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	For the additional limitations:
	wherein the road information comparison portion sets a forward gazing time according to a driving characteristic of a driver, and compares the second road information acquired at a predetermined time, and the first road information and the third road information at a location that a vehicle reaches when the forward gazing time has elapsed since the predetermined time.
The limitation is considered as insignificant extra-solution activity because they are merely data gathering and analyzed [see MPEP, 2106.05(g) Insignificant Extra-Solution Activity [R-10.2019], (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)]
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, 
	Regarding Step 2B of the Revised Guidance, claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
  	Dependent claim 16 includes additional limitations, Claim 16 recites:
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner 
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
	The vehicle control apparatus according to claim 1, wherein the second road information acquisition portion holds the acquired second road information for a predetermined time, and wherein the road information comparison portion compares the first road information, the second road information, and the third road information again while retrospectively focusing on a past earlier than during normal running as a time at which the first road information should be acquired, - 65 -if the driver intervenes in steering during autonomous driving of a vehicle and there is a branch, a junction, or the like near a running location.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that 
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Claim 19, as best understood, is similar to claim 1, the claims are rejected for reason(s) stated above. Therefore claim 19 are rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US 2016/0327948) in view of Kunihiro Goto, hereinafter referred to as Goto; the citations are based on the provided English Translation). 
	Regarding claim 1, Taguchi discloses a vehicle control apparatus (see at least Para. [0054], “an Electronic Control Unit (ECU) 10”) comprising: 
	a first road information acquisition portion (see at least Figure 1; “vehicle position recognition unit 12”; Para. [0054], “a vehicle position recognition unit 12”) configured to acquire first road information based on information regarding a map (see at least Para. [0058], The vehicle position recognition unit 12 recognizes the position of the vehicle (hereinafter called "vehicle position") on the map based on the position information on the vehicle received by the GPS reception unit 3 and the map information stored in the map database 5”); 	a second road information acquisition portion (see at least Figure 1; “a traveling state recognition unit 13”) configured to acquire second road information based on a vehicle behavior (see at least Para. [0060], “The traveling state recognition unit 13 recognizes the traveling state of the vehicle, which is the host vehicle”);
	a third road information acquisition portion (see at least Figure 1; “an external situation recognition unit 11”) configured to acquire third road information based on information recognized by an external world recognition sensor (see at least Para. [0055], “The external situation recognition unit 11 recognizes the external situation of the vehicle based on the detection result of the external sensor 2 (for example, information captured by the camera, obstacle information detected by the radar, and obstacle information detected by LIDAR) or the map data information”); 
	a road information comparison portion (see at least Para. [0030], “FIG. 1 is a diagram showing the outline of a configuration of a misrecognition determination device 1”) configured to compare the first road information, the second road information, and the third road information acquired from the first, second, and third road information acquisition portions, respectively (see at least Para. [0130], “the misrecognition determination device 1 adjusts or resets at least one of the first weighting coefficient, second weighting coefficient, and third weighting coefficient so that the determination unit can determine more easily that misrecognition occurs than when the manual driving switching operation is not performed. As a result, when the manual driving switching operation is performed and there is a possibility that the driving control is not performed as intended by the driver”); and 
	a road information determination portion (see at least Para. [0086], “The determination unit 19”) configured to determine accuracy (see at least Para. [0121], “the misrecognition of traveling parameters to be determined more accurately, increasing accuracy in the misrecognition determination of traveling parameters”) of each of the first road information, the second road information, and the third road information based on a result of the comparison by the road information comparison portion (see at least  [0055], “The external situation includes the lane width of the road, the road shape (for example, the curvature and the curvature change rate of the lane, a change in the slope of the road surface and undulations efficiently used for the prospect estimation by the external sensor 2, and the crossing, branching,  and merging of roads, etc.), the situation of other vehicles around the vehicle (for example, position of a preceding vehicle, the vehicle speed of a preceding vehicle, and the motion trajectory of a preceding vehicle, etc.), and the situation of obstacles around the vehicle (for example, information for distinguishing between non-moving obstacles and moving obstacles, the position of an obstacle around the vehicle, moving direction of an obstacle around the vehicle, and relative speed of an obstacle around the vehicle). It possible to compare the detection result of the external sensor 2 and the map information to increase accuracy in the position and direction of the vehicle acquired by the GPS reception unit 3” and Para. [0086], “That is, the determination unit 19 determines whether misrecognition is detected in the parameter group including a plurality of traveling parameters, using the values each generated by multiplying the weighting coefficient by the difference between the traveling parameters. For example, when the first traveling parameter, second traveling parameter, and third traveling parameter are calculated as the traveling parameters of the same type, the determination unit 19 determines whether misrecognition is detected in the parameter group, which includes the first traveling parameter, second traveling parameter, and third traveling parameter”).
	In further support of Taguchi, in addition add/or alternative, Goto teaches  
	a road information comparison portion configured to compare the first road information, the second road information, and the third road information acquired from the first, second, and third road information acquisition portions, respectively (see at least Para. [0035], “the on-board device is a comparison means for comparing the position of a moving body measured by the  position measuring means with the road information included in the map data, and the position. Based on map data and at least one of the external environment information detected by the external environment detecting means for detecting the position of the moving body measured by the measuring means and the external environment information representing the environment around the moving body”);
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify the reference taught by Taguchi and combining a road information comparison portion configured to compare the first road information, the second road information, and the third road information acquired from the first, second, and third road information acquisition portions, respectively by Goto. One would be motivated to make this modification in order to detect a new road more accurately than in the case of only the traffic volume by using the information that the probe vehicle has passed through the discontinuous link on the map data (see at least Para. [0010]).
Regarding claim 2, Taguchi in view of Goto teaches the vehicle control apparatus according to claim 1. Taguchi further teaches wherein the road information determination portion determines that an incorrect recognition by the external world recognition sensor has occurred (see at least Para. [0129], “The misrecognition determination device 1 sets weighting coefficients in such a way that the higher the orthogonality between input data in a traveling scene of the vehicle is, the larger is set the weighting coefficient, and determines the misrecognition of traveling parameters using the weighting coefficients. Therefore, this allows the misrecognition of the traveling parameters in the traveling scene of the vehicle to be determined more accurately. That is, even if misdetection or misrecognition occurs in a plurality of sensors at the same time due to a traveling scene, the incorrect recognition can be determined accurately”), if the road information comparison portion determines that the first road information and the second road information match or resemble each other - 61 -and the third road information is different from the first road information and the second road information (see at least Para. [0073], “The difference calculation unit 17 calculates the difference value between each two of the traveling parameters that are calculated by the traveling parameter calculation unit 16 and that are different from each other. For example, the difference calculation unit 17 calculates at least a first difference that is the difference between the first traveling parameter and the second traveling parameter that are calculated by the traveling parameter calculation unit 16, a second difference that is the difference between the first traveling parameter and the third traveling parameter, and a third difference that is the difference between the second traveling parameter and the third traveling parameter”).  
	Regarding claim 3, Taguchi in view of Goto teaches the vehicle control apparatus according to claim 1. Taguchi further teaches wherein the road information determination the lane marking recognition data, indicated by the image information from the camera, and the preceding-vehicle trajectory data, indicated by the detection information from the radar, are misrecognized at the same time. On the other hand, the vehicle position data received from the GPS sensor is not misrecognized and, therefore, the curvature of the traveling road based on the map data, obtained by referring to the vehicle position data”)…
	For the remaining limitation(s) of: 
	if the road information comparison portion determines that the second road information and the third road information match or resemble each other and the first road information is different from the second road information and the third road information.
	These are contingent limitations that need not be taught by the reference as discussed
above in the Claim Interpretation section above.
	Regarding claim 4, Taguchi in view of Goto teaches the vehicle control apparatus according to claim 1. Taguchi further teaches wherein the road information determination portion determines that a vehicle is running in a non-normal manner (see at least Para. [0119], “If it is determined in S30 that the manual driving switching operation is not performed during the driving control of the vehicle, the control processing is terminated. In this case, the weighting coefficients are not adjusted or reset. On the other hand, if it is determined in S30 that the manual driving switching operation is performed during the driving control of the vehicle, the weighting coefficient adjustment processing is performed (S32). This adjustment processing updates and learns the weighting coefficients so that the vehicle control using the traveling parameters is performed more appropriately”)…
	For the remaining limitation(s) of:

	These are contingent limitations that need not be taught by the reference as discussed above in the Claim Interpretation section above.
	Regarding claim 5, Taguchi discloses the vehicle control apparatus according to claim 1, however, Taguchi does not explicitly teach further the vehicle control apparatus comprising a comparison information storage portion configured to store information regarding the result of the comparison by the road information comparison portion in association with a location at which the road information is compared and an advancing direction of a vehicle. 
	However, in the same field of endeavor, Goto teaches
	a comparison information storage portion configured to store information regarding the result of the comparison by the road information comparison portion in association with a location at which the road information is compared and an advancing direction of a vehicle (see at least Para. [0035], “the on-board device is a comparison means for comparing the position of a moving body measured by the position measuring means with the road information included in the map data, and the position. Based on map data and at least one of the external environment information detected by the external environment detecting means for detecting the position of the moving body measured by the measuring means and the external environment information representing the environment around the moving body. Based on at least one of the traveling position specifying means for specifying the traveling position of the moving body on the map data, the comparison result obtained by the comparing means, and the specific result obtained by the traveling position specifying means. The difference information generating means that generates the difference information representing the difference between the external environment information and the map data, the difference information calculated by the difference information generating means, and the position of the moving body measured by the position measuring means”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify the reference Taguchi in view of Goto by combining a comparison information storage portion configured to store information regarding the result of the comparison by the road information comparison portion in association with a location at which the road information is compared and an advancing direction of a vehicle as taught by Goto. One would be motivated to make this modification in order to detect a new road more accurately than in the case of only the traffic volume by using the information that the probe vehicle has passed through the discontinuous link on the map data (see at least Para. [0010]).
	Regarding claim 6, Taguchi in view of Goto teaches the vehicle control apparatus according to claim 5, where Goto further teaches wherein the comparison information storage portion stores a method for changing the recognition by the external world recognition sensor in association with the location at which the road information is compared (see at least Para. [0029], “the difference information is a comparison result between the positioning locus of the moving body generated from the position of the moving body and the road information included in the map data in the range for generating the predetermined difference information, and the above. The difference information is generated according to at least one of the specific results of the traveling position of the moving body within the range in which the predetermined difference information on the map data specified from the external environment information and the map data is generated”)…

	For the remaining limitation(s) of:
	…if the road information - 62 -comparison portion determines that the first road information and the second road information match or resemble each other and the third road information is different from the first road information and the second road information.
	These are contingent limitations that need not be taught by the reference as discussed above in the Claim Interpretation section above.
	Regarding claim 7, Taguchi in view of Goto teaches the vehicle control apparatus according to claim 6, where Goto further teaches wherein the road information comparison portion changes recognition processing by the external world recognition sensor when the vehicle runs again in the same direction as the advancing direction stored in association with the location at which the road information is compared (see at least Para. [0032], “The external environment information and the transmission means for transmitting the position information indicating the position of the moving body measured by the position measuring means to the information processing apparatus are provided, and the information processing apparatus includes the difference registration means. The external, which is generated according to at least one of the comparison result between the positioning locus of the moving body generated from the position of the moving body measured by the position measuring means and the road information included in the map data, and the specific result. Peripheral environment information generated from environmental information, difference information representing the difference between at least one of the positioning loci of the moving body generated from the position of the moving body and the map data, the position of the moving body and the traveling position. The difference information is stored in the difference database in association with the position information representing at least one of the above”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Taguchi in view of Goto by combining wherein the road information comparison portion changes recognition processing by the external world recognition sensor when the vehicle runs again in the same direction as the advancing direction stored in association with the location at which the road information is compared as taught by Goto. One would be motivated to make this modification in order to detect a new road more accurately than in the case of only the traffic volume by using the information that the probe vehicle has passed through the discontinuous link on the map data (see at least Para. [0010]).
	Regarding claim 8, Taguchi in view of Goto teaches the vehicle control apparatus according to claim 7, where Goto further teaches wherein the road information comparison portion changes a processing content of traffic lane recognition processing by the external world recognition sensor (see at least Para. [0187], “Based on the time series of the position of the own vehicle measured by the position measurement unit 128 and the travel position identification unit 630 that specifies the travel position of the own vehicle on the data and calculates the reliability of collation between the road surface image and the map data. The positioning locus generation unit 629 that generates the positioning locus of the own vehicle, the lane graph comparison unit 631 that compares the lane graph stored in the map database 620 with the positioning locus generated by the positioning locus generation unit 629, and the traveling It represents the difference between the road surface image and the map data stored in the map database 620 according to the identification result of the traveling position of the own vehicle specified by the position identification unit 630 and the comparison result obtained by the lane graph comparison unit 631”), when the vehicle runs again at a location determined by the road information comparison portion to have a shape varying in a lateral direction with respect to the advancing direction of the vehicle based on the difference between the third road information, and the first road information and the second road information (see at least Para. [0057], “the difference between the position of the own vehicle measured by the position measuring unit 128 and the traveling position of the own vehicle specified by the traveling position specifying unit 130 may be obtained by the linear distance between the two points, or the latitude and longitude. The difference may be obtained by dividing into the components of. Further, the difference can be obtained by dividing into the traveling direction component and the orthogonal direction component thereof. In this embodiment, the straight line distance between two points is calculated as error information”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Taguchi in view of Goto by combining the road information comparison portion changes a processing content of traffic lane recognition processing by the external world recognition sensor, when the vehicle runs again at a location determined by the road information comparison portion to have a shape varying in a lateral direction with respect to the advancing direction of the vehicle based on the difference between the third road information, and the first 
	Regarding claim 9, Taguchi in view of Goto teaches the vehicle control apparatus according to claim 7. Taguchi in view Goto, where Goto further teaches wherein the road information comparison portion changes a processing content of object recognition or slope recognition by the external world recognition sensor (see at least Para. [0249], “the object at the collation position on the map data according to the identification result of the traveling position of the own vehicle on the map data specified by the traveling position specifying unit 630 and the comparison result obtained by the lane graph comparison unit 631. The difference between the target information and the target information generated from the detection result corresponding to the collation position detected by the vehicle-mounted sensor is calculated as the difference information”), when the vehicle runs again at a location determined by the road information comparison portion to have a shape varying in a longitudinal direction (see at least Para. [0191], “It is desirable that the traveling position specifying unit 630 generate an ortho image in a wide range (about 100 m) as a road surface image. 2018 This is because there is a high possibility that characteristic patterns and road shapes will be included in the ortho image even if the road markings have changed, and there is a possibility that the traveling position of the own vehicle on the map data can be specified from this information”) with respect to the advancing direction of the vehicle based on the difference between the third road - 63 -information, and the first road information and the second road information (see at least Para. [0057], “the difference between the position of the own vehicle measured by the position measuring unit 128 and the traveling position of the own vehicle specified by the traveling position specifying unit 130 may be obtained by the linear distance between the two points, or the latitude and longitude. The difference may be obtained by dividing into the components of. Further, the difference can be obtained by dividing into the traveling direction component and the orthogonal direction component thereof. In this embodiment, the straight line distance between two points is calculated as error information”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Taguchi in view of Goto by combining the road information comparison portion changes a processing content of object recognition or slope recognition by the external world recognition sensor, when the vehicle runs again at a location determined by the road information comparison portion to have a shape varying in a longitudinal direction with respect to the advancing direction of the vehicle based on the difference between the third road - 63 -information, and the first road information and the second road information as taught by Goto. One would be motivated to make this modification in order to detect a new road more accurately than in the case of only the traffic volume by using the information that the probe vehicle has passed through the discontinuous link on the map data (see at least Para. [0010]).
	Regarding claim 10, Taguchi in view of Goto teaches the vehicle control apparatus according to claim 5, where Goto further teaches wherein the comparison information storage portion stores information contained in the map (see at least Para. [0201], “According to the comparison result obtained by the lane graph comparison unit 631 for the range, the area of the range for generating the difference information is divided into a plurality of partial areas, and the road surface image generated by the traveling position specifying unit 630 is used. Difference information representing the difference between the map data stored in the map database 620 and the road surface image is generated for each partial area”) after correcting it in correspondence with the location at which the road information is compared (see at least Para. [0202], “in the specification of the traveling position by the traveling position specifying unit 630, stable traveling position is specified even if a change occurs in the range by using information in a wide range to some extent. Then, in the generation of the difference information, instead of obtaining the entire road surface image, each collated road surface image (a part of the road surface image generated from the camera and the road surface image of the map data) is divided into partial regions and divided. By generating the difference information for each of the divided partial areas, it is possible to grasp in more detail at which point on the map data the difference occurs”)… 	
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Taguchi in view of Goto by combining he comparison information storage portion stores information contained in the map after correcting it in correspondence with the location at which the road information is compared, if the road information comparison portion determines that the second road information and the third road information match or resemble each other and the first road information is different from the second road information and the third road information as taught by Goto. One would be motivated to make this modification in order to detect a new road more accurately than in the case of only the traffic volume by using the information that the probe vehicle has passed through the discontinuous link on the map data (see at least Para. [0010]).
	For the remaining limitation(s) of:

	These are contingent limitations that need not be taught by the reference as discussed above in the Claim Interpretation section above.
	Regarding claim 11, Taguchi in view of Goto teaches the vehicle control apparatus according to claim 5, where Goto teaches wherein the comparison information storage portion stores information regarding matching between a position of the vehicle and the map after correcting it in correspondence with the location at which the road information is compared (see at least Para. [0247], “the difference information generation unit 632 assumes that the positioning trajectory matches the lane graph, and projects the positioning trajectory onto the road surface image of the map data. As shown in FIG. 28, the process of generating the difference information may be performed, or it may be determined that the calculation of the difference value included in the difference information is not performed”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Taguchi in view of Goto by combining the comparison information storage portion stores information regarding matching between a position of the vehicle and the map after correcting it in correspondence with the location at which the road information is compared, if the road information comparison portion determines that the second road information and the third road information match or resemble each other and the first road information is different from the second road information and the third road information as taught by Goto. One would be motivated to make this modification in order to detect a new road more accurately than in the case of only the traffic volume by using the information that the 
	For the remaining limitation(s) of:
	...if the road information comparison portion determines that the second road information and the third road information match or resemble each other and the first road information is different from the second road information and the third road information.  
	These are contingent limitations that need not be taught by the reference as discussed above in the Claim Interpretation section above.
	Regarding claim 12, Taguchi in view of Goto teaches the vehicle control apparatus according to claim 5, where Goto teaches wherein the comparison information storage portion stores the information (see at least Para. [0226], “The difference registration unit 642 stores the difference information in the difference database 644 in association with the point corresponding to the position information received by the communication unit 140. Specifically, the difference registration unit 642 registers the difference information in the corresponding storage area of the difference database 644 based on the position information on the map data added to the difference information”) regarding the map after correcting it in correspondence with the location at which the road information is compared (see at least Para.  [0239], “the difference information generation unit 632 specifies the traveling position according to the reliability of the collation between the road surface image calculated in step S605 and the map data and the comparison result obtained by the lane graph comparison unit 631. Difference information representing the difference between the road surface image generated by the unit 630 and the map data stored in the map database 620 is generated”)…

	For the remaining limitation(s) of:
	 …if the road information comparison portion determines a plurality of times that the first road information and the third road information match or resemble - 64 -each other and the second road information is different from the first road information and the third road information.
	These are contingent limitations that need not be taught by the reference as discussed above in the Claim Interpretation section above.  
	Regarding claim 13, Taguchi in view of Goto teaches the vehicle control apparatus according to claim 1. Taguchi further teaches wherein locations at which the first road information, the second road information, and the third road information are acquired, respectively, match one another (see at least Para. [0071], “The traveling parameter calculation unit 16 calculates traveling parameters based on the input data for calculating at least three traveling parameters of the same type. For example, with the recognition data on the lane markings, acquired from the image information from the camera, as first input data, the traveling parameter calculation unit 16 calculates the curvature of the traveling road as a first traveling parameter based on the first input data. Similarly, with the recognition data on the motion trajectory of the preceding vehicle, acquired from the image information from the camera, as second input data, the traveling parameter calculation unit 16 calculates the curvature of the traveling road as a second traveling parameter based on the second input data. Similarly, with the vehicle position information and the map data in the navigation system 6 as third input data, the traveling parameter calculation unit 16 calculates the curvature of the traveling road as a third traveling parameter based on the third input data…” 
	Regarding claim 14, Taguchi discloses the vehicle control apparatus according to claim 13. Taguchi does not explicitly teach wherein the road information comparison portion compares the first road information, the second road information, and the third road information at a time when the second road information is acquired.
	However, in the same field of endeavor, Goto teaches
	the road information comparison portion compares the first road information, the second road information, and the third road information at a time when the second road information is acquired (see at least Para. [0035], “the on-board device is a comparison means (i.e., the road information comparison portion) for comparing the position of a moving body measured by the position measuring means with the road information included in the map data, and the position. Based on map data and at least one of the external environment information detected by the external environment detecting means for detecting the position of the moving body measured by the measuring means and the external environment information representing the environment around the moving body. Based on at least one of the traveling position specifying means for specifying the traveling position of the moving body on the map data, the comparison result obtained by the comparing means”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Taguchi by combining the road information comparison portion compares the first road information, the second road information, and the third road information at a time when the second road information is acquired as taught by Goto. One would be motivated to make this modification in order to detect a new road more accurately than in the case of only the traffic volume by using the information that the probe vehicle has passed through the discontinuous link on the map data (see at least Para. [0010]).
	Regarding claim 17, Taguchi in view of Goto teaches the vehicle control apparatus according to claim 1. Taguchi further teaches wherein the second road information acquisition portion (see at least Para. [0060], “The traveling state recognition unit 13 recognizes the traveling state of the vehicle, which is the host vehicle”) changes a time at which the second road information is acquired according to whether a vehicle is under autonomous driving (see at least Para. [0099], “the processing proceeds to S12 to perform the traveling parameter calculation processing. This calculation processing calculates the traveling parameters, used for autonomous driving control, based on the input data. As the traveling parameters, the curvature and curvature change rate of the traveling road and the yaw angle and the offset of the vehicle are calculated”; and Para. [0032], “autonomous driving refers to a technology that allows a vehicle to travel autonomously along a traveling road. For example, autonomous driving includes a technology that allows a vehicle to travel autonomously toward a pre-set destination without the need for the vehicle driver to perform the driving operation. Autonomous driving control does not necessarily mean that the driving control of a vehicle is all performed autonomously”).
	Regarding claim 18, Taguchi discloses a vehicle control apparatus (see at least Figure 1; “vehicle position recognition unit 12”; Para. [0054], “a vehicle position recognition unit 12”) comprising: a first road information acquisition portion (see at least Figure 1; “vehicle position recognition unit 12”; Para. [0054], “a vehicle position recognition unit 12”) configured to acquire first road information based on information regarding a map (see at least Para. [0058], “The vehicle position recognition unit 12 recognizes the position of the vehicle (hereinafter called "vehicle position") on the map based on the position information on the vehicle received by the GPS reception unit 3 and the map information stored in the map database 5”); 	a second road information acquisition portion (see at least Figure 1; “a traveling state recognition unit 13”) configured to acquire second road information based on a vehicle behavior (see at least Para. [0060], “The traveling state recognition unit 13 recognizes the traveling state of the vehicle, which is the host vehicle”); 
	a third road information acquisition portion (see at least Figure 1; “an external situation recognition unit 11”) configured to acquire third road information based on information recognized by an external world recognition sensor (see at least Para. [0055], “The external situation recognition unit 11 recognizes the external situation of the vehicle based on the detection result of the external sensor 2 (for example, information captured by the camera, obstacle information detected by the radar, and obstacle information detected by LIDAR) or the map data information”); 
	a road information comparison portion (see at least Para. [0086], “The determination unit 19”) configured to compare the first road information, the second road information, and the third The external situation includes the lane width of the road, the road shape (for example, the curvature and the curvature change rate of the lane, a change in the slope of the road surface and undulations efficiently used for the prospect estimation by the external sensor 2, and the crossing, branching,  and merging of roads, etc.), the situation of other vehicles around the vehicle (for example, position of a preceding vehicle, the vehicle speed of a preceding vehicle, and the motion trajectory of a preceding vehicle, etc.), and the situation of obstacles around the vehicle (for example, information for distinguishing between non-moving obstacles and moving obstacles, the position of an obstacle around the vehicle, moving direction of an obstacle around the vehicle, and relative speed of an obstacle around the vehicle). It possible to compare the detection result of the external sensor 2 and the map information to increase accuracy in the position and direction of the vehicle acquired by the GPS reception unit 3” and Para. [0086], “That is, the determination unit 19 determines whether misrecognition is detected in the parameter group including a plurality of traveling parameters, using the values each generated by multiplying the weighting coefficient by the difference between the traveling parameters. For example, when the first traveling parameter, second traveling parameter, and third traveling parameter are calculated as the traveling parameters of the same type, the determination unit 19 determines whether misrecognition is detected in the parameter group, which includes the first traveling parameter, second traveling parameter, and third traveling parameter”); 
	a road information determination portion (see at least Figure 1 “Determination Unit 19”) configured to determine accuracy of each of the first road information, the second road information, and the third road information by a majority vote based on a result of the Examiner interprets that the paragraphs illustrates parameters can be determined more accurately that the weighting coefficient are determined based on a result of the comparison***…
	an autonomous driving control portion configured to autonomously drive the vehicle (see at least Para. [0051], “The actuator 8 is a device that performs the autonomous driving control of the vehicle”) based on road information determined to be highly accurate when the vehicle has run last time among the first road information, the second road information, and the third road information (see at least Para. [0116], “the higher the orthogonality between the input data is in a traveling scene of the vehicle, the larger is set the weighting coefficient and, using the weighting coefficients that are set in this manner, the misrecognition of the traveling parameters is determined. Therefore, the misrecognition of traveling parameters can be determined more accurately for each of the traveling scenes of the vehicle”)…	
	In further support of Taguchi, in addition add/or alternative, Goto teaches  
	a road information comparison portion configured to compare the first road information, the second road information, and the third road information acquired from the first, second, and third road information acquisition portions, respectively (see at least Para. [0035], “the on-board device is a comparison means for comparing the position of a moving body measured by the  position measuring means with the road information included in the map data, and the position. Based on map data and at least one of the external environment information detected by the external environment detecting means for detecting the position of the moving body measured by the measuring means and the external environment information representing the environment around the moving body”);
the on-board device is a comparison means for comparing the position of a moving body measured by the position measuring means with the road information included in the map data, and the position. Based on map data and at least one of the external environment information detected by the external environment detecting means for detecting the position of the moving body measured by the measuring means and the external environment information representing the environment around the moving body. Based on at least one of the traveling position specifying means for specifying the traveling position of the moving body on the map data, the comparison result obtained by the comparing means, and the specific result obtained by the traveling position specifying means. The difference information generating means that generates the difference information representing the difference between the external environment information and the map data, the difference information calculated by the difference information generating means, and the position of the moving body measured by the position measuring means”); and…
	….stored in the comparison information storage portion, when the vehicle runs the location stored in the comparison information storage portion again (see at least Para. [0187], “Based on the time series of the position of the own vehicle measured by the position measurement unit 128 and the travel position identification unit 630 that specifies the travel position of the own vehicle on the data and calculates the reliability of collation between the road surface image and the map data. The positioning locus generation unit 629 that generates the positioning locus of the own vehicle, the lane graph comparison unit 631 that compares the lane graph stored in the map database 620 with the positioning locus generated by the positioning locus generation unit 629”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify Taguchi by combining a comparison information storage portion configured to store a result of the determination by the road information determination portion in association with a location at which the road information is compared and an advancing direction of a vehicle and ….storing in the comparison information storage portion, when the vehicle runs the location stored in the comparison information storage portion again as taught by Goto. One would be motivated to make this modification in order to detect a new road more accurately than in the case of only the traffic volume by using the information that the probe vehicle has passed through the discontinuous link on the map data (see at least Para. [0010]).
	Regarding claim 19, recites analogous limitations that are present in claims(s) 1 and 18, therefore claim 19 could be rejected for the same reasons above.
	Regarding claim 20, recites analogous limitations that are present in claims(s) 5 and 18, therefore claim 20 could be rejected for the same reasons above.
	Regarding claim 21, recites analogous limitations that are present in claims(s) 5 and 18, therefore claim 20 could be rejected for the same reasons above. Taguchi discloses a vehicle control system (see at least Figure 1, “an actuator 8”) comprising: 
	a navigation system (see at least Figure 1 “a navigation system 6”) configured to display information regarding a map (see at least Para. [0047], “The navigation system 6 calculates a target route from the vehicle position to the destination and informs the driver about the target route through display on the display device”)…
The camera may be used as an object detection unit that detects surrounding objects and surrounding vehicles including a preceding vehicle and an obstacle” and/or Para. [0060], “The traveling state recognition unit 13 recognizes the traveling state of the vehicle, which is the host vehicle”); 
	an external world recognition sensor (see at least Figure 1; “an external situation recognition unit 11”) configured to recognize information about an external world (see at least Para. [0055], “The external situation recognition unit 11 recognizes the external situation of the vehicle based on the detection result of the external sensor 2 (for example, information captured by the camera, obstacle information detected by the radar, and obstacle information detected by LIDAR) or the map data information”); and a control unit (see at least Para. [0035], “an Electronic Control Unit (ECU) 10. The ECU 10, an electronic control unit”)… 
 	Regarding claim 22, recites analogous limitations that are present in claims(s) 5 and 18, therefore claim 22 could be rejected for the same reasons above.
	Possible Allowable Subject Matter
Claim(s) 15-16 are being rejected upon the dependent base claim. However, claim(s) 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 103, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, neither the combination of the prior art, nor individually or
dependently on other prior art does not teach the vehicle control apparatus according to claim 14, wherein the road information comparison portion sets a forward gazing time according to a 
Regarding claim 16, neither the combination of the prior art, nor individually or
dependently on other prior art does not teach the vehicle control apparatus according to claim 1, wherein the second road information acquisition portion holds the acquired second road information for a predetermined time, and wherein the road information comparison portion compares the first road information, the second road information, and the third road information again while retrospectively focusing on a past earlier than during normal running as a time at which the first road information should be acquired, - 65 -if the driver intervenes in steering during autonomous driving of a vehicle and there is a branch, a junction, or the like near a running location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/B.U./            Examiner, Art Unit 3663                                                                                                                                                                                            
/JAMES M MCPHERSON/            Examiner, Art Unit 3663